         Case 19-42213-btf13 Doc 11 Filed 09/16/19 Entered 09/16/19 15:20:55                                 Desc
                           Order Dismissing Case - OSC Page 1 of 1
631 (4/18)
                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF MISSOURI
                                                                                                      FILED
                                                                                                        9/16/19
                                                                                                  Clerk, U.S. Bankruptcy Court
                                                                                                  Western District of Missouri




In     Mila (NMN) Suddath                                           )
Re:    Debtor                                                       )
                                                                    ) Case No.: 19−42213−btf13
                                                                    ) Chapter: 13
                                                                    )


                                              ORDER OF DISMISSAL
                                              WITHOUT PREJUDICE


      Pursuant to 11 U.S.C. sections 105(a), 521(i), 707(a)(2), and/or 727(a)(6)(A), these proceedings are dismissed.
 If the debtor owed filing fees at the time of dismissal, those fees are immediately due and payable. If filing fees
remain unpaid and the debtor files a new case, an application to pay the filing fee in installments in the new case shall
be denied.

       So ORDERED on 9/16/19 .




                                                                          /s/ Brian T. Fenimore
                                                                           ____________________________________
                                                                          UNITED STATES BANKRUPTCY JUDGE
